               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:18-CR-3070

vs.
                                                           ORDER
JOSEPH L. MELTON,

                   Defendant.


      The defendant, Joseph L. Melton, has objected (filing 66) to the
Magistrate Judge's Findings and Recommendation (filing 62) denying the
defendant's motion to suppress (filing 34). The Court has conducted a de novo
review of the motion to suppress, pursuant to 28 U.S.C. § 636(b)(1). The Court
concurs in the Magistrate Judge's factual findings and legal analysis, and finds
the defendant's objection to be without merit. The Court will therefore adopt
the Findings and Recommendation.

      IT IS ORDERED:

      1.    The Magistrate Judge's Findings and Recommendation
            (filing 62) are adopted.

      2.    The defendant's objection (filing 66) is overruled.

      3.    The defendant's Motion to Suppress (filing 34) is denied.

      Dated this 20th day of February, 2019.

                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge
